PoR cuanto, con fecha 28 de septiembre de 1940 se radicó en este caso el escrito de apelación, optando la demandada apelante por la transcripción de la evidencia para perfeccionar su recurso;
Por cuanto, se concedieron varias prórrogas con dicho objeto, la última de las cuales lo fué el 3 de marzo de 1941, sin que desde dicha fecha la apelante haya hecho más gestiones ni solicitado prórroga para radicar dicha transcripción;
Por Cuanto, la apelada ha solicitado la desestimación del recurso por abandono;
Por cuanto, celebrada la vista de esta moción, no compareció la apelante a sostener su recurso;
Por tanto, vistos los autos de este caso y el artículo 59 del Be-glamento de este tribunal, se desestima el recurso por abandono.